Citation Nr: 1730688	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  07-31 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for metabolic condition (diabetes mellitus).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1981 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, and Cleveland, Ohio, respectively.  

These matters were previously before the Board in November 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to perform additional development.  September 2007 and March 2011 statements of the case reference treatment records at the Washington, DC, VA Medical Center (VAMC) from June 2006 to October 2006.  Moreover, the Veteran's representative reported in a May 2017 statement that the Veteran was treated at this VAMC in March or April of 2006, at which time the Veteran's metabolic condition and sleep apnea were noted.  These records are not associated with the claims file and must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, further development is needed with regard to the Veteran's reported records at Andrews Air Force Base for the period May 2005 to February 2007.  An August 2011 letter from Andrews Air Force Base stated that such records were no longer at the facility and requests should be sent to the National Personnel Records Center (NPRC).  The AOJ then contacted the Records Management Center (RMC) but not the NPRC.  No explanation was provided justifying contacting the RMC in lieu of the NPRC.  Thus, remand is necessary to contact the NPRC or to explain why such action is unnecessary.  

Furthermore, the Veteran reported in a November 2009 authorization that he was treated at Andrews Air Force Base from May 2005 through February 2009.  The scope of the request to the NPRC should therefore be expanded to include the period up to February 2009.

Finally, a VA examination addendum is necessary to address the Veteran's reports of in-service sleep apnea symptoms.  The Veteran wrote in an October 2010 statement that he experienced symptoms of tiredness in service.  The Veteran is competent to report symptoms such as tiredness and their existence in service should be considered in the examination.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records for his claimed disabilities that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Washington, DC, VAMC records from March 2006 to October 2006.  

2.  Make all necessary efforts to obtain records of  treatment at Andrews Air Force Base from May 2005 to February 2009, to include contacting the NPRC.

All efforts to obtain the records must be documented in the claims file; any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file.

3.  Following completion of the above, return the claims file to the clinician who performed the March 2016 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, including the Veteran's statement regarding tiredness in service (see October 2010 statement), the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to any incident of active duty service.

A complete rationale for all opinions must be provided.  If the clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular clinician.  

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

4.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


